 

Exhibit 10.1

 

SEVENTEENTH AMENDMENT TO CONSOLIDATED PROMISSORY NOTE

 

THIS SEVENTEENTH AMENDMENT TO CONSOLIDATED PROMISSORY NOTE (the “Seventeenth
Amendment”) is made and entered into as of the 15th day of December 2016 by
Discovery Energy Corp. a Nevada corporation f/k/a “Santos Resource Corp.”
(herein called “Maker”), and Liberty Petroleum Corporation, an Arizona
corporation (herein called “Payee”).

 

RECITALS:

 

WHEREAS, Maker executed in favor of Payee a Promissory Note (the “Note”) dated
September 26, 2013 for a principal amount of $542,294; and

 

WHEREAS, pursuant to a series of amendments on the Note, First through Sixteenth
(for purposes of the remainder of this Seventeenth Amendment, the term “Note”
shall mean the Note as heretofore amended by said first 16 amendments), the
principal amount of the Note was reduced by $200,000, and the principal amount
of this Note (now in the amount of $387,724, taking into account interest that
had accrued on the Note through the 5th day of May 2016 and that had been added
to the outstanding principal amount) and accrued interest on this Note were to
become due and payable on the 15th day of December 2016; and

 

WHEREAS, Maker wishes to receive an extension of the Note, and the Payee is
willing to so extend the Note; and

 

WHEREAS, the parties hereto desire to amend the Note upon the terms, provisions
and conditions set forth herein;

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the mutual promises herein, the parties
hereto hereby agree as follows (all undefined, capitalized terms used herein
shall have the meanings assigned to such term in the Note):

 

1.Amendment to the Note. In consideration of the mutual promises herein, the
Note shall be amended so that: the outstanding principal of this Note ($387,724)
and all interest that accrues on this Note after the 5th day of May 2016 shall
become due and payable in a single balloon payment on the 15th day of January
2017, notwithstanding anything else provided for in the Note. Moreover,
notwithstanding anything else provided for in the Note, on or before the 15th
day of January 2017, this Note can be paid in its entirety by Maker’s (a)
payment to Payee of a cash amount equal to the sum of $100,000.00, plus the
amount of interest that accrues on this Note after the 5th day of May 2016, and
(b) issuance of 1,150,895 restricted shares of Maker’s common stock, which
number of shares was determined by dividing $287,724 by a per-share price of
$0.25.

 



 

 

 

2.Miscellaneous. Except as otherwise expressly provided herein, the Note is not
amended, modified or affected by this Seventeenth Amendment. Except as expressly
set forth herein, all of the terms, conditions, covenants, representations,
warranties and all other provisions of the Note are herein ratified and
confirmed and shall remain in full force and effect. On and after the date on
which this Seventeenth Amendment becomes effective, the terms, “Note,” “herein,”
“hereunder” and terms of like import, when used herein or in the Note shall,
except where the context otherwise requires, refer to the Note, as amended by
this Seventeenth Amendment. This Seventeenth Amendment may be executed in
counterparts, and it shall not be necessary that the signatures of all parties
hereto be contained on any one counterpart hereof, each counterpart shall be
deemed an original but all of which together shall constitute one and the same
instrument. This Seventeenth Amendment shall be deemed fully executed and
delivered when duly signed by the signatories and delivered via “PDF” or
facsimile transmission.

 

IN WITNESS WHEREOF, the undersigned have set their hands hereunto as the first
date written above.

 



DISCOVERY ENERGY CORP.,     LIBERTY PETROLEUM CORPORATION,   a Nevada
corporation     an Arizona corporation                       /s/ Keith J.
McKenze     /s/ Lane Franks   Keith J. McKenze,     Lane Franks,   Chief
Executive Officer     President  

 

 

 

 